Dismissed and
Memorandum Opinion filed June 7, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00807-CV
____________
 
DORAN A. GOSTON, Appellant
 
V.
 
HSBC BANK USA NATIONAL ASSOCIATION AS TRUSTEE FOR ACE
SECURITIES CORP, HOME EQUITY LOAN TRUST, SERIES 2006-OPT1 ASSEET-BACKED
PASS-THROUGH CERTIFICATES, ITS SUCCESSORS AND ASSIGNS, Appellees
 

On Appeal from County Court at Law No. 1 & Probate
Court
Brazoria County, Texas
Trial Court Cause No. C1044017
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed July 12, 2010.  The
clerk’s record was filed September 7, 2010.  No reporter’s record was filed. 
No brief was filed.
            On April 21, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before May 23, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.